FORM 10-Q SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-34195 Layne Christensen Company (Exact name of registrant as specified in its charter) Delaware 48-0920712 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1900 Shawnee Mission Parkway, Mission Woods, Kansas (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code) (913) 362-0510 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicated by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [ ] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [X] There were 19,755,711 shares of common stock, $.01 par value per share, outstanding on December 1, 2011. LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES FORM 10-Q FOR THE QUARTERLY PERIOD ENDED OCTOBER 31, 2011 INDEX Page PART I ITEM 1. Financial Statements 3 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 28 ITEM 4. Controls and Procedures 28 PART II ITEM 1. Legal Proceedings 29 ITEM 1A. Risk Factors 29 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 ITEM 3. Defaults Upon Senior Securities 30 ITEM 4. Removed and Reserved 30 ITEM 5. Other Information 30 ITEM 6. Exhibits 31 Signatures 31 2 PART I ITEM 1.Financial Statements LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS October 31, January 31, (in thousands) ASSETS (unaudited) (unaudited) Current assets: Cash and cash equivalents $ $ Customer receivables, less allowance of $8,153 and $8,628, respectively Costs and estimated earnings in excess of billings on uncompleted contracts Inventories Deferred income taxes Income taxes receivable Restricted deposits-current Other Total current assets Property and equipment: Land Buildings Machinery and equipment Gas transportation facilities and equipment Oil and gas properties Mineral interests in oil and gas properties Less - Accumulated depreciation and depletion ) ) Net property and equipment Other assets: Investment in affiliates Goodwill Other intangible assets, net Restricted deposits-long term Other Total other assets Total assets $ $ See Notes to Consolidated Financial Statements. - Continued - 3 LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS - (Continued) October 31, January 31, (in thousands, except per share data) LIABILITIES AND STOCKHOLDERS' EQUITY (unaudited) (unaudited) Current liabilities: Accounts payable $ $ Current maturities of long term debt 84 Accrued compensation Accrued insurance expense Other accrued expenses Acquisition escrow obligation-current Income taxes payable Billings in excess of costs and estimated earnings on uncompleted contracts Total current liabilities Noncurrent and deferred liabilities: Long-term debt - Accrued insurance expense Deferred income taxes Acquisition escrow obligation-long term Other Total noncurrent and deferred liabilities Contingencies (Note 12) Stockholders' equity: Common stock, par value $.01 per share, 30,000 shares authorized, 19,699 and 19,540 shares issued and outstanding, respectively Capital in excess of par value Retained earnings Accumulated other comprehensive loss ) ) Total Layne Christensen Company stockholders' equity Noncontrolling interests Total equity Total liabilities and stockholders' equity $ $ See Notes to Consolidated Financial Statements. 4 LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME Three Months Nine Months Ended October 31, Ended October 31, (unaudited) (unaudited) (in thousands, except per share data) Revenues $ Cost of revenues (exclusive of depreciation, depletion, and amortization, shown below) Selling, general and administrative expenses ) Depreciation, depletion and amortization ) Equity in earnings of affiliates Interest expense ) Other income, net 5 81 Income before income taxes Income tax expense ) Net income Net income attributable to noncontrolling interests ) - ) - Net income attributable to Layne Christensen Company $ Earnings per share information attributable to Layne Christensen Company shareholders: Basic income per share $ Diluted income per share $ Weighted average shares outstanding - basic Dilutive stock options and nonvested shares Weighted average shares outstanding- dilutive See Notes to Consolidated Financial Statements. 5 LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (UNAUDITED) Total Layne Accumulated Christensen Capital In Other Company Common Stock Excess of Retained Comprehensive Stockholders' Noncontrolling (dollars in thousands) Shares Amount Par Value Earnings Income (Loss) Equity Interests Total Balance January 31, 2010 $ ) $ $ 75 $ Comprehensive income: Net income - Other comprehensive income: Foreign currency translation adjustments, net of income tax expense of $228 - Change inunrealized loss on foreign exchange contracts, net of income tax expense of $76 - Comprehensive income - Issuance of nonvested shares 1 (1 ) - Forfeiture of nonvested shares ) - Treasury stock purchased and subsequently cancelled ) - ) - - ) - ) Issuance of stock upon exercise of options - 99 - - 99 - 99 Income tax benefit on exercise of options - Income tax deficiency upon vesting of restricted shares - - ) - - ) - ) Noncontrolling interests of acquisition - Share-based compensation - Balance October 31, 2010 $ ) $ $ $ Balance January 31, 2011 $ ) $ $ $ Comprehensive income: Net income - Other comprehensive income: Foreign currency translation adjustments, net of income tax expense of $174 - Comprehensive income Issuance of nonvested shares 2 (2 ) - Forfeiture of nonvested shares ) - Treasury stock purchased and subsequently cancelled ) - ) - - ) - ) Expiration of performance contingent nonvested shares ) - Issuance of stock upon exercise of options - Income tax benefit on exercise of options - - 16 - - 16 - 16 Income tax deficiency upon vesting of restricted shares - - ) - - ) - ) Share-based compensation - Distribution to noncontrolling interest - ) ) Balance October 31, 2011 $ ) $ $ $ See Notes to Consolidated Financial Statements. 6 LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOW Nine Months Ended October 31, (unaudited) (in thousands) Cash flow from operating activities: Net income $ $ Adjustments to reconcile net income to cash from operations: Depreciation, depletion and amortization Deferred income taxes ) ) Share-based compensation Share-based compensation excess tax benefit ) ) Equity in earnings of affiliates ) ) Dividends received from affiliates Gain from disposal of property and equipment ) ) Changes in current assets and liabilities, net of effects of acquisitions: Increase in customer receivables ) ) Increase in costs and estimated earnings in excess of billings on uncompleted contracts ) ) Increase in inventories ) ) Decrease (increase) in other current assets ) Increase in accounts payable and accrued expenses (Decrease) increase in billings in excess of costs and estimated earnings on uncompleted contracts ) Other, net Cash provided by operating activities 22 Cash flow from investing activities: Additions to property and equipment ) ) Additions to gas transportation facilities and equipment ) ) Additions to oil and gas properties ) ) Additions to mineral interests in oil and gas properties ) ) Acquisition of businesses, net of cash acquired ) ) Investment in foreign affiliate - ) Payment of cash purchase price adjustments on prior year acquisitions - ) Proceeds from sale of business - Proceeds from disposal of property and equipment Deposit of cash into restricted accounts ) - Release of cash from restricted accounts Distribution of restricted cash from prior year acquisitions ) ) Cash used in investing activities ) ) Cash flow from financing activities: Borrowings under revolving loan facilities - Repayments under revolving loan facilities ) - Repayments of long term debt ) ) Issuance of common stock upon exercise of stock options 99 Excess tax benefit on exercise of share-based instruments 16 Purchases and retirement of treasury stock ) ) Distribution to noncontrolling interest ) - Cash provided by (used in) financing activities ) Effects of exchange rate changes on cash ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See Notes to Consolidated Financial Statements. 7 LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.Accounting Policies and Basis of Presentation Principles of Consolidation - The consolidated financial statements include the accounts of Layne Christensen Company and its subsidiaries (together, the "Company").Intercompany transactions have been eliminated.Investments in affiliates (20% to 50% owned) in which the Company exercises influence over operating and financial policies are accounted for by the equity method.The unaudited consolidated financial statements should be read in conjunction with the consolidated financial statements of the Company for the year ended January 31, 2011, as filed in its Annual Report on Form 10-K. The accompanying unaudited consolidated financial statements include all adjustments (consisting only of normal recurring accruals) which, in the opinion of management, are necessary for a fair presentation of financial position, results of operations and cash flows.Results of operations for interim periods are not necessarily indicative of results to be expected for a full year. Use of Estimates in Preparing Financial Statements - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Revenue Recognition - Revenues are recognized on large, long-term construction contracts using the percentage-of-completion method based upon the ratio of costs incurred to total estimated costs at completion. Contract price and cost estimates are reviewed periodically as work progresses and adjustments proportionate to the percentage of completion are reflected in contract revenues in the reporting period when such estimates are revised. Changes in job performance, job conditions and estimated profitability, including those arising from contract penalty provisions, change orders and final contract settlements may result in revisions to costs and income and are recognized in the period in which the revisions are determined. Contracts for the Company’s mineral exploration drilling services are billable based on the quantity of drilling performed and revenues for these drilling contracts are recognized on the basis of actual footage or meterage drilled. Revenue is recognized on smaller, short-term construction contracts using the completed contract method. Provisions for estimated losses on uncompleted construction contracts are made in the period in which such losses are determined. Revenues for direct sales of equipment and other ancillary products not provided in conjunction with the performance of construction contracts are recognized at the date of delivery to, and acceptance by, the customer. Provisions for estimated warranty obligations are made in the period in which the sales occur. Revenues for the sale of oil and gas by the Company’s Energy Division are recognized on the basis of volumes sold at the time of delivery to an end user or an interstate pipeline, net of amounts attributable to royalty or working interest holders. The Company’s revenues are presented net of taxes imposed on revenue-producing transactions with its customers, such as, but not limited to, sales, use, value-added and some excise taxes. Oil and Gas Properties and Mineral Interests - The Company follows the full-cost method of accounting for oil and gas properties.Under this method, all productive and nonproductive costs incurred in connection with the exploration for and development of oil and gas reserves are capitalized.Such capitalized costs include lease acquisition, geological and geophysical work, delay rentals, drilling, completing and equipping oil and gas wells, salaries, benefits and other internal salary-related costs directly attributable to these activities.Costs associated with production and general corporate activities are expensed in the period incurred.Normal dispositions of oil and gas properties are accounted for as adjustments of capitalized costs, with no gain or loss recognized. Depletion expense was $985,000 and $3,055,000, respectively, for the three and nine months ended October 31, 2011 as compared to $958,000 and $4,675,000 for the same periods last year. The Company is required to review the carrying value of its oil and gas properties under the full cost accounting rules of the SEC (the “Ceiling Test”).The ceiling limitation is the estimated after-tax future net revenues from proved oil and gas properties discounted at 10%, plus the cost of properties not subject to amortization. If our net book value of oil and gas properties, less related deferred income taxes, is in excess of the calculated ceiling, the excess must be written off as an expense. Application of the Ceiling Test requires pricing future revenues at the unweighted arithmetic average of the first-day-of-the-month price for each month within the 12-month period prior to the end of reporting period, unless prices are defined by contractual arrangements, such as fixed-price physical delivery forward sales contracts, when held. Unproved oil and gas properties are not amortized, but are assessed for impairment either individually or on an aggregated basis using a comparison of the carrying values of the unproved properties to net future cash flows. 8 Reserve Estimates- The Company’s estimates of natural gas reserves, by necessity, are projections based on geologic and engineering data, and there are uncertainties inherent in the interpretation of such data as well as the projection of future rates of production and the timing of development expenditures.Reserve engineering is a subjective process of estimating underground accumulations of gas that are difficult to measure.The accuracy of any reserve estimate is a function of the quality of available data, engineering and geological interpretation and judgment.Estimates of economically recoverable gas reserves and future net cash flows necessarily depend upon a number of variable factors and assumptions, such as historical production from the area compared with production from other producing areas, the assumed effects of regulations by governmental agencies and assumptions governing natural gas prices, future operating costs, severance, ad valorem and excise taxes, development costs and workover and remedial costs, all of which may in fact vary considerably from actual results.For these reasons, estimates of the economically recoverable quantities of gas attributable to any particular group of properties, classifications of such reserves based on risk of recovery, and estimates of the future net cash flows expected therefrom may vary substantially. Any significant variance in the assumptions could materially affect the estimated quantity and value of the reserves, which could affect the carrying value of the Company’s oil and gas properties and the rate of depletion of the oil and gas properties.Actual production, revenues and expenditures with respect to the Company’s reserves will likely vary from estimates, and such variances may be material. Goodwill- Goodwill is periodically tested for impairment. The Company performs its annual impairment as of December 31, or more frequently if events or changes in circumstances indicate that an asset might be impaired. The process of evaluating goodwill for impairment involves the determination of the fair value of the Company’s reporting units. Inherent in such fair value determinations are certain judgments and estimates, including the interpretation of current economic indicators and market valuations, and assumptions about the Company’s strategic plans with regard to its operations. The Company believes at this time that the carrying value of the remaining goodwill is appropriate, although to the extent additional information arises or the Company’s strategies change, it is possible that the Company’s conclusions regarding impairment of the remaining goodwill could change and result in a material effect on its financial position and results of operations. Intangible Assets - Other intangible assets primarily consist of trademarks, customer-related intangible assets and patents obtained through business acquisitions. Amortizable intangible assets are being amortized using the straight-line method over their estimated useful lives, which range from one to 40 years. Other Long-lived Assets - Long-lived assets, including amortizable intangible assets and the Company’s gas transportation facilities and equipment, are reviewed for recoverability whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.Factors we consider important which could trigger an impairment review include but are not limited to the following: ● significant underperformance of our assets; ● significant changes in the use of the assets; and ● significant negative industry or economic trends. The Company believes at this time that the carrying values and useful lives of its long-lived assets continue to be appropriate. Cash and Cash Equivalents- The Company considers investments with an original maturity of three months or less when purchased to be cash equivalents. The Company’s cash equivalents are subject to potential credit risk. The Company’s cash management and investment policies restrict investments to investment grade, highly liquid securities. The carrying value of cash and cash equivalents approximates fair value. Restricted Deposits - Restricted deposits consist of $4,287,000 associated with various acquisitions as described in Note 2. Allowance for Uncollectible Accounts Receivable - The Company makes ongoing estimates relating to the collectibility of its accounts receivable and maintains an allowance for estimated losses resulting from the inability of its customers to make required payments. In determining the amount of the allowance, the Company makes judgments about the creditworthiness of significant customers based on ongoing credit evaluations, and also considers a review of accounts receivable aging, industry trends, customer financial strength, credit standing and payment history to assess the probability of collection. Accrued Insurance Expense - The Company maintains insurance programs where it is responsible for a certain amount of each claim up to a self-insured limit. Estimates are recorded for health and welfare, property and casualty insurance costs that are associated with these programs. These costs are estimated based in part on actuarially determined projections of future payments under these programs. Should a greater amount of claims occur compared to what was estimated or costs of the medical profession increase beyond what was anticipated, reserves recorded may not be sufficient and additional costs to the consolidated financial statements could be required. Costs estimated to be incurred in the future for employee medical benefits, property, workers’ compensation and casualty insurance programs resulting from claims which have occurred are accrued currently. Under the terms of the Company's agreement with the various insurance carriers administering these claims, the Company is not required to remit the total premium until the claims are actually paid by the insurance companies. These costs are not expected to significantly impact liquidity in future periods. 9 Income Taxes - Income taxes are provided using the asset/liability method, in which deferred taxes are recognized for the tax consequences of temporary differences between the financial statement carrying amounts and tax basis of existing assets and liabilities. Deferred tax assets are reviewed for recoverability and valuation allowances are provided as necessary.Provision for U.S. income taxes on undistributed earnings of foreign subsidiaries and affiliates is made only on those amounts in excess of funds considered to be invested indefinitely. In general, the Company records income tax expense during interim periods based on its best estimate of the full year’s effective tax rate. However, income tax expense relating to adjustments to the Company’s liabilities for uncertainty in income tax positions is accounted for discretely in the interim period in which it occurs. The Company’s estimate of uncertainty in income taxes is based on the framework established in the accounting for income taxes guidance. This guidance addresses the determination of how tax benefits claimed or expected to be claimed on a tax return should be recorded in the financial statements. The Company recognizes the tax benefit from an uncertain tax position only if it is more likely than not that the tax position will be sustained on examination by the taxing authorities, based on the technical merits of the position. For tax positions that meet this recognition threshold, the Company applies judgment, taking into account applicable tax laws and experience in managing tax audits and relevant accounting guidance, to determine the amount of tax benefits to recognize in the financial statements. For each position, the difference between the benefit realized on our tax return and the benefit reflected in the financial statements is recorded as a liability in the consolidated balance sheet. This liability is updated at each financial statement date to reflect the impacts of audit settlements and other resolution of audit issues, expiration of statutes of limitation, developments in tax law and ongoing discussions with taxing authorities. As of October 31 and January 31, 2011, the total amount of unrecognized tax benefits recorded was $14,129,000 and $12,016,000, respectively, of which substantially all would affect the effective tax rate if recognized. The Company does not expect the unrecognized tax benefits to change materially within the next 12 months. The Company classifies uncertain tax positions as non-current income tax liabilities unless expected to be paid in one year. The Company reports income tax-related interest and penalties as a component of income tax expense.As of October 31 and January 31, 2011, the total amount of accrued income tax-related interest and penalties included in the balance sheet was $7,176,000 and $5,251,000, respectively. Litigation and Other Contingencies - The Company is involved in litigation incidental to its business, the disposition of which is not expected to have a material effect on the Company’s business, financial position, results of operations or cash flows. It is possible, however, that future results of operations for any particular quarterly or annual period could be materially affected by changes in the Company’s assumptions related to these proceedings. In addition, the Audit Committee of the Board of Directors has engaged outside counsel to conduct an internal investigation about, among other things, the legality of certain payments by the Company to agents and other third parties interacting with government officials in certain countries in Africa. See Note 12 for further discussion. The Company accrues its best estimate of the probable cost for the resolution of legal claims. Such estimates are developed in consultation with outside counsel handling these matters and are based upon a combination of litigation and settlement strategies. To the extent additional information arises or the Company’s strategies change, it is possible that the Company’s estimate of its probable liability in these matters may change. Derivatives - The Company follows current accounting guidance which requires derivative financial instruments to be recorded on the balance sheet at fair value and establishes criteria for designation and effectiveness of hedging relationships. When in place, the Company accounts for unrealized foreign currency exchange hedges of forecasted costs as cash flow hedges, such that changes in fair value for the effective portion of hedge contracts, are recorded in accumulated other comprehensive income in stockholders’ equity. Changes in the fair value of the effective portion of hedge contracts are recognized in accumulated other comprehensive income until the hedged item is recognized in operations. The ineffective portion of the derivatives’ change in fair value, if any, is immediately recognized in operations.In addition, the Company periodically enters into natural gas contracts to manage fluctuations in the price of natural gas. These contracts result in the Company physically delivering gas, and as a result, are exempt from fair value accounting under the normal purchases and sales exception. When in place, the contracts are not reflected in the balance sheet at fair value and revenues from the contracts are recognized as the natural gas is delivered under the terms of the contracts. The Company does not enter into derivative financial instruments for speculative or trading purposes. Fair Value of Financial Instruments - The carrying amounts of financial instruments, including cash and cash equivalents, customer receivables and accounts payable approximate fair value at October 31, 2011 and 2010, because of the relatively short maturity of those instruments. See Note 4 for disclosure regarding the fair value of indebtedness of the Company, Note 5 for disclosure regarding the fair value of derivative instruments and Note 8 for other fair value disclosures. Earnings Per Share - Earnings per share are based upon the weighted average number of common and dilutive equivalent shares outstanding.Options to purchase common stock and nonvested shares are included based on the treasury stock method for dilutive earnings per share, except when their effect is antidilutive. Options to purchase 625,200 and 366,108 shares have been excluded from weighted average shares in the three and nine months ending October 31, 2011, respectively, as their effect was antidilutive. A total of 237,646 and 190,696 nonvested shares have been excluded from weighted average shares in the three and nine months ended October 31, 2011, as their effect was antidilutive. Options to purchase 518,716 and 570,799 shares have been excluded from weighted average shares in the three and nine months ending October 31, 2010, respectively, as their effect was antidilutive. A total of 98,924 nonvested shares have been excluded from weighted average shares in the three and nine months ended October 31, 2010, respectively, as their effect was antidilutive. 10 Share-based Compensation - The Company recognizes all share-based instruments in the financial statements and utilizes a fair-value measurement of the associated costs. As of October 31, 2011, the Company had unrecognized compensation expense of $4,444,000 to be recognized over a weighted average period of 2.5 years.The Company determines the fair value of share-based compensation granted in the form of stock options using the Black-Scholes model. Unearned compensation expense associated with the issuance of nonvested shares is amortized on a straight-line basis as the restrictions on the stock expire. Supplemental Cash Flow Information - The amounts paid for income taxes, interest and noncash financing activities were as follows: Nine Months Ended October 31, (in thousands) Income taxes $ $ Interest Noncash financing activities: Deferred debt issuance costs - Capital lease obligation - During the nine months ended October 31, 2011, the Company funded $1,716,000 of debt issuance costs through borrowings under its New Credit Agreement. These costs will be amortized over the life of the credit agreement. See Note 4 for further discussion of the Company’s credit facility agreement. The Company incurred a capital lease obligation of $300,000 for the lease of new equipment. New Accounting Pronouncements – In September 2011, the FASB issued ASU 2011-09, “Disclosures about an Employer’s Participation in a Multiemployer Plan” (“ASU 2011-09”), which is effective for annual reporting periods, and interim periods within those years, beginning after December 15, 2011.The provisions of ASU 2011-09 increase the quantitative and qualitative disclosures an employer is required to provide about its participation in significant multiemployer plans that offer pension or other postretirement benefits.The ASU’s objective is to enhance the transparency of disclosures about (1) the significant multiemployer plans in which an employer participates, (2) the level of the employer’s participation in those plans, (3) the financial health of the plans and (4) the nature of the employer’s commitments to the plans.The Company is currently evaluating ASU 2011-09 and has not yet determined the impact the adoption will have on the Company’s Consolidated Financial Statements. In September 2011, the FASB issued ASU 2011-08, “Testing Goodwill for Impairment” (“ASU 2011-08”), which is effective for annual reporting periods, and interim periods within those years, beginning after December 15, 2011.The provisions of ASU 2011-08 gives entities testing goodwill for impairment the option of performing a qualitative assessment before calculating the fair value of a reporting unit in step 1 of the goodwill impairment test.If entities determine, on the basis of qualitative factors, that the fair value of a reporting unit is more likely than not less than the carrying amount, the two-step impairment test would be required.Otherwise, further testing would not be needed.The Company does not believe ASU 2011-08 will have a significant impact on the Company’s Consolidated Financial Statements. In June 2011, the FASB issued ASU 2011-05, “Presentation of Comprehensive Income” (“ASU 2011-05”), which is effective for annual reporting periods, and interim periods within those years, beginning after December15, 2011. The provisions of ASU 2011-05 require companies to display adjustments for items that are reclassified from other comprehensive income ("OCI") to net income in both net income and OCI in either a single continuous statement of comprehensive income or in two separate but consecutive statements. The Company does not believe ASU 2011-05 will have a significant impact on the Company's Consolidated Financial Statements. In May 2011, the FASB issued ASU 2011-04, "Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs" ("ASU 2011-04"), which is effective for annual reporting periods beginning after December 15, 2011. This guidance amends certain accounting and disclosure requirements related to fair value measurements. The Company does not believe ASU 2011-04 will have a significant impact on the Company's Consolidated Financial Statements. 2.Acquisitions Fiscal Year 2012 On February 28, 2011, the Company acquired the Kansas and Colorado cured-in-place pipe (“CIPP”) operations of Wildcat Civil Services (“Wildcat”), a sewer rehabilitation contractor. The acquisition will further the Company’s expansion and geographic reach of its Inliner group westward. The aggregate purchase price for Wildcat of $8,855,000 was comprised of cash ($442,000 of which was placed in escrow to secure certain representations, warranties and indemnifications). The purchase price allocation was based on an assessment of the fair value of the assets acquired and liabilities assumed, using the Company’s internal operational assessments and other analyses, which are Level 3 measurements. 11 Based on the Company’s allocations of the purchase price, the acquisition had the following effect on the Company’s consolidated financial position as of the closing date: (in thousands) Wildcat Working capital $ Property and equipment Goodwill Total purchase price $ The $2,318,000 of goodwill was assigned to the Water Infrastructure Division. The purchase price in excess of the value of Wildcat’s net assets reflects the strategic value the Company placed on the business. The Company believes it will benefit from synergies as these acquired operations are integrated with the Company’s existing operations. Goodwill associated with the acquisition is expected to be deductible for tax purposes. The results of operations for the acquired entity have been included in the Company’s consolidated statements of income commencing on the closing date. Revenue and income before income taxes for Wildcat since its closing date were not significant. Pro forma amounts related to Wildcat for prior periods have not been presented since the acquisition would not have had a significant effect on the Company’s consolidated revenues or net income. Fiscal Year 2011 The Company completed three acquisitions during fiscal 2011 as described below: ● On July 15, 2010, the Company acquired a 50% interest in Diberil Sociedad Anónima (“Diberil”), a Uruguayan company and parent company to Costa Fortuna (Brazil and Uruguay).Diberil, with operations in Sao Paulo, Brazil, and Montevideo, Uruguay, is one of the largest providers of specialty foundation and specialized marine geotechnical services in South America. The acquisition expanded our geoconstruction capabilities into these geographic markets. The Company accounts for Diberil as an equity method investment (see Note 10). ● On July 27, 2010, the Company acquired certain assets of Intevras Technologies, LLC (“Intevras”), a Texas based company focused on the treatment, filtration, handling and evaporative crystallization and disposal of industrial wastewaters, which expanded our offerings in the industrial water market. ● On October 22, 2010, the Company purchased 100% of the outstanding stock of Bencor Corporation of America – Foundation Specialist (“Bencor”), a leading contractor in foundation and underground engineering, which complements and expands our geoconstruction capabilities. The aggregate purchase price for Intevras and Bencor of $38,673,000 was comprised of cash ($3,550,000 of which was placed in escrow to secure certain representations, warranties and indemnifications) and contingent consideration as follows: (in thousands) Intevras Bencor Total Cash purchase price $ $ $ Contingent consideration - Total purchase price $ $ $ Escrow deposits $ $ $ In addition to the Intevras cash purchase price, there is contingent consideration up to a maximum of $10,000,000 (the “Intevras Earnout Amount”), which is based on a percentage of revenues earned on Intevras products and fixed amounts per barrel of water treated by Intevras products during the 60 months following the acquisition. In accordance with accounting guidance, the Company treated the Intevras Earnout Amount as contingent consideration and estimated the liability at fair value as of the acquisition date and included such consideration as a component of total purchase price as noted above. The potential undiscounted amount of all future payments that the Company could be required to make under the agreement is between $0 and $10,000,000. The fair value of the contingent consideration arrangement of $1,100,000 was estimated by applying a market approach. That measure is based on significant inputs that are not observable in the market, also referred to as Level 3 inputs. Key assumptions include a discount rate of 41.2% and an estimated level of annual revenues of Intevras ranging from $1,500,000 to $6,100,000. Acquisition related costs of $381,000 for Bencor and $65,000 for Intevras were recorded as an expense in the periods in which the costs were incurred. The purchase price for each acquisition has been allocated based on an assessment of the fair value of the assets and liabilities acquired, based on the Company’s internal operational assessments and other analyses which are Level 3 measurements. 12 Based on the Company’s allocations of the purchase price, the acquisitions had the following effect on the Company’s consolidated financial position as of their respective closing dates: (in thousands) Intevras Bencor Total Working capital $ $ $ Property and equipment Goodwill Other intangible assets Other assets - 39 39 Deferred taxes - ) ) Other noncurrent liabilities - ) ) Noncontrolling interests in subsidiary of Bencor - ) ) Total purchase price $ $ $ The intangible assets of Intevras consist of patents valued at $3,840,000 with a weighted-average useful life of 9 years and a tradename valued at $200,000 with a useful life of 10 years. The intangible assets of Bencor consist of customer backlog valued at $3,220,000 with a weighted average useful life of 18 months, a tradename valued at $1,140,000 with a useful life of 10 years and non-compete agreements valued at $680,000 with a useful life of 6 years. The $10,420,000 of aggregate goodwill was assigned to the Water Infrastructure Division. The purchase prices in excess of the value of Intevras’ and Bencor’s net assets reflect the strategic value the Company placed on the businesses. The Company believes it will benefit from synergies as these acquired businesses are integrated with the Company’s existing operations.Goodwill associated with the Intevras acquisition is expected to be deductible for tax purposes. Goodwill associated with the Bencor acquisition is not deductible for tax purposes. The results of operations of the acquired entities have been included in the Company’s consolidated statements of income commencing on the closing date. Bencor contributed revenues and income before income taxes to the Company for the three and nine months ended October 31, 2011 as follows: Three Months Nine Months Ended October 31, Ended October 31, (in thousands) Revenues $ $ Income before income taxes Revenue and income before income taxes for Intevras since its closing date were not significant. Pro forma amounts related to Intevras for prior periods have not been presented since the acquisition would not have had a significant effect on the Company’s consolidated revenues or net income. Assuming Bencor had been acquired at the beginning of fiscal year ended January 31, 2011, the unaudited pro forma consolidated revenues, net income, and net income per share of the Company would be as follows: Three Months Nine Months Ended October 31, Ended October 31, (in thousands, except per share data) Revenues $ $ Net income attributable to Layne Christensen Company Basic incomeper share $ $ Diluted incomeper share $ $ The pro forma information provided above is not necessarily indicative of the results of operations that would actually have resulted if the acquisition was made as of those dates or of results that may occur in the future. On November 30, 2007, the Company acquired certain assets and liabilities of SolmeteX Inc. (“SolmeteX”), a water and wastewater research and development business and supplier of wastewater filtration products to the dental market. In addition to the initial purchase price, there was contingent consideration up to a maximum of $1,000,000 (the “SolmeteX Earnout Amount”), which was based on a percentage of the amount of SolmeteX’s revenues during the 36 months following the acquisition. Amounts paid pursuant to the SolmeteX Earnout Amount were accounted for as additional purchase consideration. The contingent earnout consideration earned by SolmeteX was $689,000, $426,000 of which was paid in fiscal 2011, including $226,000 in the nine months ended October 31, 2010, and the remainder paid in previous years. 13 3.Goodwill and Other Intangible Assets Goodwill and other intangible assets consist of the following: October 31, 2011 January 31, 2011 (in thousands) Gross Carrying Amount Accumulated Amortization Weighted Average Amortization Period in Years Gross Carrying Amount Accumulated Amortization Weighted Average Amortization Period in Years Amortizable intangible assets: Tradenames $ $ ) 28 $ $ ) 28 Customer/contract-related ) 1 ) 1 Patents ) 12 ) 12 Non-competition agreements ) 6 ) 6 Other ) 13 ) 13 Total intangible assets $ $ ) $ $ ) Amortizable intangible assets are being amortized over their estimated useful lives of one to 40 years with a weighted average amortization period of 21 years.Total amortization expense for other intangible assets was $859,000 and $624,000 for the three months ended October 31, 2011 and 2010, respectively and $3,316,000 and $1,418,000 for the nine months ended October 31, 2011 and 2010, respectively. The carrying amount of goodwill attributed to each operating segment was as follows: (in thousands) Energy Water Infrastructure Total Balance January 31, 2011 $ $ $ Additions - Balance October 31, 2011 $ $ $ 4.Indebtedness On July 31, 2003, the Company issued $40,000,000 of notes (“Series A Senior Notes”) under its Master Shelf Agreement. The Series A Senior Notes bear a fixed interest rate of 6.05%, with annual principal payments of $13,333,000. Final payment on the Series A Senior Notes was made on August 2, 2010. The Company issued an additional $20,000,000 of notes under its Master Shelf Agreement in October 2004 (“Series B Senior Notes”). The Series B Senior Notes bear a fixed interest rate of 5.40% and the final payment of $6,667,000 was made on September 29, 2011. On July 8, 2011, the Company entered into a new private shelf agreement (the “Shelf Agreement”) whereby it can issue $150,000,000 in unsecured notes. The Shelf Agreement extends to July 8, 2021 and replaces the prior Master Shelf Agreement. No unsecured notes have been issued under the new Shelf Agreement as of October 31, 2011. On March 25, 2011, the Company entered into a new revolving credit facility (the “New Credit Agreement”) which contains a revolving loan commitment of $300,000,000, less any outstanding letter of credit commitments (which are subject to a $100,000,000 sublimit). The unsecured $300,000,000 facility extends to March 25, 2016, and replaces the Company’s prior Credit Agreement, which was terminated. The New Credit Agreement was entered into to extend the expiration period of the Company’s debt facilities and increase borrowing capacity.The Company funded $1,716,000 of debt issuance costs through borrowings under its New Credit Agreement. These costs will be amortized over the life of the New Credit Agreement. The New Credit Agreement provides for interest at variable rates equal to, at the Company’s option, a LIBOR rate plus 1.25% to 2.25%, or a base rate as defined in the New Credit Agreement, plus up to 1.25%, each depending on the Company’s leverage ratio. On October 31, 2011, there were letters of credit of $18,690,000 and borrowings of $65,001,000 outstanding on the New Credit Agreement resulting in available capacity of $216,309,000. The Shelf Agreement and the New Credit Agreement contain certain covenants including restrictions on the incurrence of additional indebtedness and liens, investments, acquisitions, transfer or sale of assets, transactions with affiliates, payment of dividends and certain financial maintenance covenants, including among others, fixed charge coverage and leverage ratio. The Company was in compliance with its covenants as of October 31, 2011. Debt and capital lease obligations outstanding as of October 31, 2011, and January 31, 2011, whose carrying value approximates fair value, was as follows: 14 October 31, January 31, (in thousands) Long-term debt: Revolving credit facility $ $ Capital lease obligations - Senior notes - Total debt Less current maturities ) ) Total long-term debt $ $
